  Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 1 of 22 PageID: 1



2011R00796/JTE/RDW/PJ


                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA              :       Hon.

                                              Crim. No.     18_77



                                              21 U.S.C.     § 331(a)     and
OLYMPUS MEDICAL SYSTEMS               :       333(a) (1)
CORPORATION




                            INFORMAT ION

             The Acting United States Attorney for the District of

New Jersey charges:

                                 BACKGROUND

             At all times relevant to this Information,              unless

otherwise alleged:

             Defendant Olympus Medical Systems Corporation
                    and the TJF-Q18OV Duodenoscope

             1.      Olympus Corporation is a multinational

manufacturer of optical imaging,          laboratory,   and medical

equipment.        Olympus Corporation is headquartered in Tokyo,

Japan,    is listed on the Tokyo Stock Exchange,           and has

subsidiaries throughout the world,          including in the United

States.

             2.     OLYMPUS MEDICAL SYSTEMS CORPORATION         (“OMSC”)      is a

wholly owned subsidiary of Olympus Corporation,              and is located


                                      1
      C).               H-    Cl   Cl     Ci   c3    Cl         Di          d      H     hi          CD    H    0    Di          Cl   H-     H-
      Ci                H     Ci   Ci     C)    hi   Ci         hi     0     Di    H-    CD         H      H-   H    hi          Ci   C)     C)
      0     hi          H     0    0      CD    0    0          CD     hi    C)    H    it          CD    cC)        CD          C)   C)
      Cl    CD          C)    Cl   Cl     Ci    C)   Cl                H     C)   CD    hi          <1     Cl   it               Di   H      H
      CD     I          CD    CD   CD     C)    CD   CD         Ci     Cl    hi    I    0           Di     it   Cl   it          C)   Ci     0
      C)     C)         CD    C)   C)     C)    Cl   C)         CD    -,     CD   CD    LQ           it         CD   Cl                Cl
      0      H          CD    0    0      CD    Ci   0          CD           Di   Di    hi          0                hi          Cl    H-   ‘-<I
      CD     CD               CD   CD    CD     hi   CD         Cl     H-    CD    <    Di          hi     C)   CD   CD          0     C)    0
      C)     Di         0     C)   C)    CD     CD   C)                C)          H-   Cl                 Di   C)   Di          Cl   cC)   -
      0      C)         hi    0    0     H           0          H-     C)    Di    C)   CD                 C)   Di   Cl
     0       H-   O                      Ci     CD   0     01   C)     H     C)   cC)               H-     CD   H    CD    01         Cl
     CD      C)         Cl    CD   CD     H     CD   CD                Ci    Cl         C)    •     hi     hi   H    Cl               Ci     Di
            cC)         CD               ‘      it   CD         C)     Cl         d     Cl          CD     Di                         0      0
      1                 Di    C)                Di              0      H-   Cl    hI    0                 -,    H-   it               Cl     Di
     H-                 it    Di   Di    H-     Cl   C)         hi     C)   H-    0     H           it          C)   Cl               CD     C)
     it     CD          Cl   <     C)    C)     H    Ci    01   CD    cC)   H     C)    Di    CC)   Cl     Di   it   hi               C)
     Cl     it    CD    •          Cl    H      H-   CD    CD               CD    CD    C)    Ci    Di     C)   CD   0     Ci         0
            CD    0           Cl         CD     CD   it    C)   it                Cl    cC)   0     it     Cl   CD   Ci    0          CD     0
      H     0     hi          CD   CD    C)     Cl         Di   Cl     H-   Cl    Ci     H-   Cl                it   cC)   Cl         C)     Z
     H            0           C)   Ci    it     CD   Cl    Ci   Di     it   Ci    hi     0    CD    d      H    H-    Cl   CD         0      01
     Ci     H-    C)          0    Cl    H-     Cl   CD    CD   C)     Cl   C)    CD    ‘0    C)    Di     0    C)         C)         hO     C)
     H-     C)    CD          C)   CD    0                 CD          H-   it           Di   0     CD     hi   CD   it    0          CD
     Cl           CD          CD   CD    Ci     Cl   hi         01     C)   CD    it     C)   CD    CD     C)        Cl    CD         CD     Cl
     CD           CD               Q     CD    ‘-<   CD    C)   C)           •    0      C)    C)   CD     CD   -    CD    C)                CD
            Cl     H-         H-   Ci                hO    Ci   0     it                 hi    0    CD    hO    Cl         0                 <1
     Di     H-     C)         C)   CD    C)     it   hi    0          Cl          Cl     CD   hO          CD    C)   C)    hO         H      CD
     C)     C)    cC)         H    C)    Di     Cl   0     Cl   0     CD          H-     Di    CD   it          0    0     CD         0      H
     Cl     Cl                CD   it    it     CD   C)    CD   0           Ci    Di     it   CD    Cl    CD    Cl   C)    CD         hi     0
                  Di          C)         CD          CD    C)   0     C)    0     cC)    0          hi    H     CD   it                     hO
     Di     Di                it   hO    hi     C)   CD    0          C)    Cl     C)   cC)   Di    0     CD    C)   Cl    Di         Cl     CD
                  Cl          CD    Di   H-    Di    CD    CD   C))   H-    CD    0      hi   hi    Ci    <1    Ci         hi         H-     Cl
     Cl     it    Ci          Cl    it   Di    C)    CD    C)         it    C)    CD     Di   CD    cC)   Di    C)         CD         hi
N)   hi     CD               -,     H-                                                                          —
                  0                      H     Ci    Cl    0    0     CD    0     CD    hO          Cl    it         it               CD     Di
     C)     C)    Cl                CD         H          hO    ‘d    Cl    CD           Cl   Ci          0          Cl    H          C)     C)
     CD     Cl    CD                C)   C)    Di    —     CD                C)   Di    -<    CD    Di    hi         hi    H          it     Cl
     Cl     C)    C)          Cl    it    Di   C)    C)    CD   hO    Cl)    0    C)          CD                     0     CD
            H-    0           H-   CD    -<    it    H          hi    it    hO    Cl          Cl    C)          H    Di    <          H-     C)
     Di     C)    CD          C)               Ci    CD    Di   0     Di     CD                     Cl          Cl   it    H-         C)    Di
     C)     H-     C)         Cl   it    hi    hi    Di    hi   C)    it    CD    it    C)]    Cl   Di    Cl    CD   ‘     Cl         it    C)
     Cl     Di     0               hi    CD    CD    C)    CD   CD    CD          hi           C)   C)    H-               H          CD    Ci
            C)    hO          C)   CD    C)    hi    CD         Cl    CD    Di    CD    0      hi   C)    C)    CD   Di    CD         hi    H
     Di            CD        Di    Di    Di    •     Cl    hi   Ci          hi    Di    ‘o     H-   CD    Cl    C)   C)    -          C)    Di
            C)               <     it    H-                CD   hi          CD    it           C)   H           Cl   Cl               Di    C)
     CD     Di    H-               CD    C)                C)   CD    E                 —     cC)         H-                H         H     it
     CD     C)    C)          H    Cl          IH    Di    CD   CD    Cl    Ci    hO                H-    CD    0    CD     H-              Ci
     C)     Ci    <           CD         0     H     H     Di         CD    CD    hi          CD    C)          H    it    cC)        0     hi
     0      Di    0           Di         C)          it    Cl   CD    hi    CD    0     Di    C)          C)         0      Cl        Cl    CD
     C)     H     H          Cl    H-          Di    CD    H    Di    CD    Cl    Cl          Cl    it    0     it   C)     it        CD    Cl
     Cl     H                      it    0           hi    CD   C)                H     hO    0     Cl    C)    Cl   Di     CD        CD
            c<    CD         it    Cl    hi    hi               Cl    Cl     it   CD     0    CD    CD    it    CD   C)               hi    CD
                                                                                                                            Cl
     CD           CD         0                  CD   CD    Cl         Ci     Cl   C)     it    C)         hi         Cl               <1    C)
     it                            it    H-    hO    Di    CD   C<    0      hi   CD     CD    0    it    0     it         it         Di    Cl
      CD    Di    Di         CD    Cl    C)     hi   C)    <1   CD    Cl     0           C)   hO    C)    H     C)   H-    C)         it    0
     hO     CD    C)         CD    CD           0    Cl    H-   Di    CD     Ci   H-     it    H-   Cl    H     Cl   C)    Cl         H-    CD
            Cl               hi          it     C)         C)   hi    C)    cC)   C)     H-    C)   CD    CD    CD   it    CD         0     C)
     it     CD    H-         H-          Cl    CD    Ci    CD         0      Cl         Di                Cl         0     CD         C)    0
     Cl     CD    C)         0           CD    CD    CD    CD         CD     0    it    H                       Cl                    CD    hO
     Di           H-         C)                CD    CD   -,          C)     Ci   Cl    H                 Cl    Di   it    it               CD
     it     it    it         CD                H-                     0      it   CD    C<                L<    CD   Cl    Cl         0     CD
            Cl    H-                           C)    Cl               hO                                             CD    Di         H
     C)     CD    Di                           cC)   -<               CD    it                            Di    Di         it
     Di           H                                                   CD    Cl                            C)          it              it
     C)                                        H-    Di
                                                                                                                                                   Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 2 of 22 PageID: 2




                                                                            CD                                        0               Cl
                                               CD                                                                    hO               CD
   Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 3 of 22 PageID: 3



also be done manually but that most commonly is done

automatically by placing the scope in a dishwasher—type machine,

called an automated endoscope reprocessor.                                  --




            7.     Between August 2012 and October 2014,         Olympus

Corporation and its subsidiaries had approximately 85% of the

United States market for duodenoscopes.           During this time,

global sales of all Olympus medical devices accounted for

approximately 75% of Olympus Corporation’s revenue.

            8.     In 2010,    Olympus America Inc.   (“OAI”),    another

wholly owned,     indirect subsidiary of Olympus Corporation, began

marketing and distributing the TJF—Q18OV duodenoscope             (“Q18OV”)

in the United States.         OJ1SC manufactured the Q18OV.

            9.    Unlike previous Olympus duodenoscopes,          the Q18OV

had a closed elevator wire channel.         The Q18OV’s sealed channel

was intended to prevent bodily fluids from entering the elevator

wire channel, thus,     according to OMSC,    eliminating the need to

clean the elevator wire channel.

                               FDA and the FDCA

            10.   The U.S.     Food and Drug Administration      (“FDA”)    is

responsible for protecting the health and safety of the American

public by assuring,     among other things,    that medical devices

intended for use in the treatment of human beings are safe and

effective for their intended uses.         Pursuant to its statutory

mandate,   FDA regulates the manufacture,      processing, packing,

                                       3
        Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 4 of 22 PageID: 4



labeling,             and shipment in interstate commerce of medical

devices.

-
           -          11.    The Federal Food,        Drug, and Cosmetic Act

(“FDCA”),         among other things,         governs the manufacture and

interstate distribution of medical devices for human use,                           as

codified at Title 21,                 United States Code,         Sections 301-399f.

                                    Medical Device Reporting

    -             12.        The FDCA and its implementing regulations provide

a mechanism that allows FDA,                 and others,      to identify and monitor

adverse events               (deaths and serious injuries)           and certain

malfunctions involving medical devices.

                  13.        Pursuant to 21 U.S.C.       § 360i(a)     and 21 CFR Part

803, medical device manufacturers must                      (1)   develop,   maintain,

and implement written procedures for the identification and

evaluation of all malfunctions,                   serious injuries,         and deaths to

determine whether a Medical Device Report                         (“MDR”)   is required

for an event;               (2)   submit MDR reportable events involving their

medical devices to FDA; and                 (3)   establish and maintain complete

files for all MDR events.                 These requirements apply to all

manufacturers of medical devices in the United States,                           including

foreign manufacturers who export devices to the United States,

such as OMSC.

                  14.       Manufacturers must file an MDR with FDA within

thirty         (30)    days of receiving or becoming aware of information

                                                  4
     Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 5 of 22 PageID: 5



that reasonably suggests that a device the manufacturer markets

(a) may have caused or contributed to a death or serious injury

or   (b) has malfunctioned and the device or a similar device the

manufacturer markets would be likely to cause or contribute to a

death or serious injury if the malfunction were to recur.                Such

reports are referred to as “initial reports.”              Manufacturers who

subsequently obtain information about the event that was not

known or was not available when the initial report was

submitted,    but which would have been required to be submitted as

part of the initial report had that additional information been

known or available, must file a supplemental report or

“supplemental MDR” with FDA within thirty          (30)    days of receiving

the additional information.

             15.   MDR5 are one of the post—market surveillance

tools FDA uses to monitor device performance,             detect potential

device—related safety issues,        and contribute to benefit-risk

assessments of devices.

             16.   A device is deemed to be “misbranded” under 21

U.S.C.   § 352(t) (2)   if a manufacturer fails or refuses to furnish

any material information required by 21 U.S.C.            § 360i respecting

the device,    including MDR5 and supplemental MDRs.          The FDCA

prohibits the introduction of misbranded medicai devices into

interstate commerce, pursuant to 21 U.S.C.          § 331(a).




                                       5
   Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 6 of 22 PageID: 6



                  The Q18OV and OMSC’s MDR Reporting

           17.   As the manufacturer of the Q18OV,       OMSC bore

ultimate responsibility for the filing of MDRs to FDA for

adverse events involving the Q18OV anywhere in the world.            Prior

to April 2012,   OAI personnel filed MDRs for OMSC for adverse

events occurring anywhere in the world.         In early 2012,   OMSC

shifted responsibility for preparing and filing MDR5 for adverse

events occurring outside of North and South America from CAl

personnel in the United States to OMSC personnel in Japan.

           18.   OMSC employees received minimal training to

prepare for this transfer of responsibilities,         which left them

uncertain about what information must be included in an MDR and

in what circumstances a supplemental MDR must be filed.           Some

OMSC employees believed that they had inadequate resources to

take over the responsibility,      and informed supervisors that they

needed additional training and resources to meet the MDR

reporting requirements.      Their requests for assistance were

denied by OMSC management.

           19.   As detailed below,      OMSC’s lack of NOR training

and inadequate resources contributed to OMSC’s failure to file

MDRs and supplemental MDRs between August 2012 and October 2014.

           20.   Between August 2012 and October 2014,        sales of

the OMSC-manufactured Q18OV in the United States generated




                                     6
   Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 7 of 22 PageID: 7



approximately $40 million in revenue and approximately $33

million in total gross profit.

           Erasmus Medical Center      (Netherlands)    Infections

            21.     Between January and April 2012,      approximately 22

patients at the Erasmus Medical Center in the Netherlands were

infected with Pseudomonas aeruginosa after the same Q18OV

duodenoscope was used on them.         The same bacteria was detected

in a sample collected from the device.

            22.     In March 2012,   officials from Erasmus Medical

Center notified an Olympus Corporation subsidiary in the

Netherlands of the infections.         In April 2012,    employees of OMSC

learned of the infections.

            23.      On or about May 25,   2012,   OMSC filed an MDR

concerning the infections at Erasmus Medical Center.            The MDR

stated,   “OMSC can not    [sic]   conclusively determine the cause

[sic]   this event.     However,   it can be considered as a possible

cause of this phenomenon that the patient infected from other

than the endoscope and procedure such as environmental factor in

the facility.”

            24.    As OMSC was preparing the MDR,       an independent

expert,   Dr. Arjo Loeve of Delft University of Technology in the

Netherlands,      disassembled the Erasmus duodenoscope in the

presence of representatives from Olympus Europe and Erasmus.              He

took samples from various points on the scope,          analyzed the


                                      7
      Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 8 of 22 PageID: 8



scope itself,        and prepared a detailed report               ——   “Investigation

Report on Scope G—206”             ——    commonly referred to as “the Deift

Report.”                     -               -




-              25.   The Olympus subsidiary in the Netherlands

received a draft of the Deift Report in Dutch on or about May

22,    2012,   and a final version of the Deift Report in Dutch on or

about June 30,       2012.        OMSC received an English translation of

the Deift Report on or about August 6,                    2012.

               26.   The Delft Report stated that Pseudomonas

aeruginosa was found on the cap of the scope and that brownish

deposits were found at several places,                    including in the closed

elevator channel        (referred to in the Delft Report as the

propulsion cavity)       .       The Delft Report observed that the tip of

the scope had cracks,             corners,    and cavities that were very

difficult to reach with a brush.                     The Deift Report further

stated that the 0-ring             —-   which was designed to seal the closed

elevator wire channel             ——    likely failed to function properly and

that it was “likely that moisture and/or biological material

from the shaft or the tip of the endoscope entered the

propulsion cavity and has remained and/or grown there.”                        The

Delft Report’s conclusions included that the scope’s tip had

various cracks,       corners,          and crevices that could harbor bacteria

and could be cleaned only with great difficulty; that deposits

were found at various places,                including in an area that should

                                                 8
  Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 9 of 22 PageID: 9




have been sealed from liquids;         and that the 0-ring did not

guarantee a reliable seal.        The Delft Report recommended

immediate further investigation of alisuch scopes,               updating the

cleaning instructions,       and improving the quality of the seals.

            27.      OMSC was required to supplement the initial NCR

regarding the Erasmus adverse events upon receiving the Delft

Report,   but did not do so.

            28.      FDA did not learn of the Deift Report and its

findings and recommendations until October 2014.               Upon learning

of the Deift Report independently,            FDA contacted OAI,    asked if

Olympus was aware of the report,            and encouraged Olympus to

obtain and read the report       —-   a report that,      unbeknownst to FDA,

OMSC had received more than two years earlier.                FDA communicated

concerns regarding information included in the Delft Report and

asked OAI for additional information.

            29.      After evaluating information regarding the

infections at Erasmus,       including the Delft Report,         and learning

about the infections at Clinique de Bercy described below,                  the

Dutch Health Inspectorate       (“IGZ”)      ——   a Dutch government agency

akin to FDA    —-    in December 2012 met with employees of Olympus

Corporation subsidiaries in Europe,               and Olympus Corporation

subsidiaries in Europe agreed to send a Field Safety Corrective

Action    f”FSCA”)    to customers in the Netherlands.          A subsidiary

of Olympus Corporation in Europe prepared the notice and sent it

                                        9
  Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 10 of 22 PageID: 10



to all European customers in or around January 2013.              The

January 213 FSCA reminded customers to pay close attention to

the Q18OVfs reprocessing instructions.            An accompanying “Quick

Referenc,e Guide” suggested use of a small brush          ——   the MAJ—1888,

which was an optional accessory available only in Europe                ——   to

obtain deeper access to the forceps elevator during

reprocessing.

           30.    On or about March 13,     2015,    over two years and

seven months after receiving an English translation of the final

Delft Report,    OMSC filed supplemental MDRs concerning each of

the 22 Erasmus patients who were infected with Pseudomonas

aeruginosa after the same Olympus TJF—Q18OV duodenoscope was

used on them.     The supplemental MDRs stated that Delft

University had disassembled the duodenoscope and found brownish

deposits on both sides of the 0-ring.

                 Clinique de Bercy     (France)   Infections

           31.    In or around November 2012,       three patients at

Clinique de Bercy in France were infected with Escherichia coli

after the same Olympus TJF-Q18OV duodenoscope was used on them.

           32.    In November 2012,    officials from Clinique de

Bercy notified an Olympus Corporation subsidiary in France of

the infections and on or about November 29,          2012,   employees of

OMSC learned of the infections.




                                      10
  Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 11 of 22 PageID: 11



             33.     On or about December 20,   2012,    OMSC filed MDRs

concerning each of the three patients who were infected at

Clinique de Bercy.        The MDRs stated that thesubject device

“w±11 be sent to an independent microbiology laboratory for

microbiological testing.        At the present time,      the exact cause

of the reported phenomenon cannot be determined,            however

insufficient reprocessing and user handling cannot be ruled out

as contributory factors.        If significant additional information

is received,       a supplemental report will follow.”

             34.     In or around November 2012,    the French Agence

Nationale de Sécurité du Médicament et des Produits de Sante

(“ANSM”)    ——   a French government agency akin to FDA       —-   started an

inquiry into the infections at Clinique de Bercy.             As part of

its inquiry, ANSM directed Biotech Germande,            an independent

microbiological laboratory,       to examine the cleanability of the

Q1$OV duodenoscope used on the three infected patients at

Clinique de Bercy.

             35.    On or about April 13,   2013,   OMSC received a

report prepared by Biotech Germande of the results of testing

the Q18OV used on the three infected patients at Clinique de

Bercy.     The Biotech Germande report stated that the Q18OV was

contaminated with various bacteria and that contamination

remained after the duodenoscope was reprocessed according to

OMSC’s reprocessing instructions.         The Biotech Germande report

                                     11
  Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 12 of 22 PageID: 12



concluded that “after completing a full cleaning/disinfection

procedure according to the ministerial and endoscope

manufacturer’s guidelines,              there is a risk of persistence of      -




                               •“
contamination     .    .
                           .




            36.       OMSC was required to supplement the initial MDRs

regarding the Bercy adverse events upon receiving the Biotech

Germande test results,              but did not do so.

            37.       In or around June 2013,       employees of Olympus

Corporation subsidiaries in Europe met with representatives of

ANSM to discuss the Q18OV and the Biotech Germande test res ults.

Employees of Olympus Corporation subsidiaries in Europe

presented the use of the MAJ—1888 brush as a solution to ANSM’s

concerns regarding the cleanability of the Q18OV.                  ANSM then

required additional testing by Biotech Germande and another

laboratory,   Bonn University,            regarding the cleanability of the

Q18OV using the MAJ-1888 brush.

            38.       In February 2014,       Olympus Corporation

subsidiaries in Europe shared the results of the additional

testing of the Q18OV with ANSM.               These results included a

finding by Biotech Germande that the MAJ-1888 improved the

cleaning of the distal end of the Q18OV,                 but the Q18OV still had

detectable residual contamination after reprocessing.

Considering those results, ANSM informed Olympus on or about

March 24,   2014,     that “there remains a legitimate doubt

                                            12
 Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 13 of 22 PageID: 13



concerning    [the cleanability of the Q18OV]        under real conditions

of use.”     ANSM subsequently directed Olympus to amend the

instructions for -use in Europe to recommend use of the MAJ-1888

brush,    and to prepare an FSCA to customers announcing the

change.

             39.   On or about July 28,    2014,    Olympus Corporation

subsidiaries in Europe distributed the FSCA recommending use of

the MAJ—1888 brush to European customers.

             40.   OMSC never filed supplemental MDRs concerning the

Bercy adverse events with the results of the Biotech Germande

testing,   although in a table attached to an October 31,         2013,

letter to FDA,     Olympus mentioned that an independent laboratory

detected environmental bacteria on the scope used at Bercy and

that subsequent testing by the laboratory after reprocessing

indicated debris on the distal end of the scope.

                   Kremlin Bicetre   (France)     Infections

             41.   On or about July 4,    2012,    a subsidiary of Olympus

Corporation in France received a report of five patients at

Kremlin Bicetre in France who were infected with Pseudomonas

aeruginosa after the same Olympus TJF-Q18OV duodenoscope was

used on them.      On or about July 10,    2013,   OMSC received an email

from its subsidiary in Europe,       which included a fax

communication from ANSM referencing contamination of a scope at

Kremlin Bicetre.

                                     13
 Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 14 of 22 PageID: 14



           42.   OMSC was required to file MDRs concerning the

Kremlin Bicetre infections.           OMSC did not file MDRs concerning

the- Kremlin Bicetre infections until on or about- July7,-2016.

                                Later FDA Actions

           43.   On or about September 17,                 2013,    as part of an FDA

effort to review information regarding risks associated with the

transmission of infections by all major duodenoscopes being

marketed in the United States,             FDA sent OMSC an additional

information request    (“AIR”),       seeking more information about

certain MDR5 OMSC had filed relating to the Q18OV and other

scopes.   Communications between FDA and Olympus ensued and FDA’s

review continued.

           44.   On or about February 19,                 2015,    FDA issued a

Safety Communication       ——    Design of Endoscopic Retrograde

Cholangiopancreatography          (ERCP)    Duodenoscopes May Impede

Effective Cleaning    ——       informing users that the complex design of

duodenoscopes may impede effective cleaning.                       The Safety

Communication stemmed from the FDA effort’s to assess the safety

of all duodenoscopes       —    not just Olympus’s Q18OV duodenoscope               —




and applied to all duodenoscopes.               The FDA Safety Communication

noted that the design of duodenoscopes “causes challenges for

cleaning and high—level disinfection              .   .    .   part of the scopes

may be extremely difficult to access and effective cleaning of

all areas of the duodenoscope may not be possible.”                       The FDA


                                           14
 Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 15 of 22 PageID: 15



Safety Communication recommended that users “[f]ollow closely

all manufacturer instructions for cleaning and processing,” and

noted that”[e]ven though duodenoscopes are inherently difficult

to reprocess,    strict adherence to the manufacturer’s

reprocessing instructions will minimize the risk of infection.”

          45.     On or about March 4,           2015,       FDA released Updated

Information for Healthcare Providers Regarding Duodenoscopes.

FDA recommended that healthcare professionals inform patients of

the potential risks of infection accompanying the use of

duodenoscopes,    and stated that FDA would continue evaluating

“alternative cleaning protocols         .    .   .    and explore additional

strategies to reduce the risk of infections.                    .   .   .“    The FDA

Updated Information noted that “FDA’s analysis indicates that

the reported duodenoscope-associated infections have occurred in

patients who have had procedures with duodenoscopes from all

three manufacturers.”       FDA noted that it was “not recommending

that healthcare providers cancel ERCP procedures for their

patients who need them.”

          46.     On or about March 26,              2015,   FDA issued a Safety

Communication    ——   New Reprocessing Instructions Validated for

Model TJF-Q18OV Duodenoscopes      ——       which announced new and

validated reprocessing instructions for the Q18OV.                           The new

instructions included changes to processing procedures on




                                    15
Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 16 of 22 PageID: 16




                                                                             0
                                                                            -H
                                                                            -Ii
                                                                             U
                                                                             a)
                                                                             0
                                                                            -H
                                                                             U)
                                                                            -H
                                                                            t
                                                                            H
                                                                            a)
                                                                            a)
                                                                            H
                                                                            -H
                                                                            .0
                                                                            H
                                                                            a)
                                                                            0
                                                                             cI   (U
                                                                             a)   0
                                                                            t            cc
                                                                                  cc     H
                                                                             a)   cc
                                                                                  cc
                                                                              -   H
                                                                            -H    <
                                                                             0    Z
                                                                             a)
                                                                             a)   a)
                                                                            H     C
                                                                             o    4J
                                                                            H     4-1
                                                                            a)     0
                                                                            0
                                                                            0     a)
                                                                            a)    (U
                                                                             S     U
                                                                              —   t
                                                                             0’    a)
                                                                             U
                                                                            -H    -H
                                                                             U     U
                                                                             a)    0-1
                                                                             a)    a)
                                                                            H      1
                                                                             0
                                                                             a)   t
                                                                             1    U
                                                                             Q    a)
  Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 17 of 22 PageID: 17



                                 Count One

           (Introduction of Misbranded Medical Devices
  into Interstate Commerce, 21 U.S.C. § 331(a) and 333(a) (1))

            47.   The allegations contained in paragraphs 1 through

46 are realleged and incorporated herein as if set forth in

full.

            48.   On or about April 10,      2014,   in the District of

New Jersey and elsewhere,     defendant

                  OLYMPUS MEDICAL SYSTEMS CORPORATION

did introduce and deliver for introduction,           and cause the

introduction or delivery for introduction,           into interstate

commerce, misbranded     (pursuant to 21 U.s.c.      § 352(t) (2))    medical

devices,   including a device shipped to a hospital in New Jersey,

which were misbranded due to OMsc’s failure to file with FDA

supplemental MDR5 relating to infections at Erasmus Medical

center.

           All in violation of 21 U.5.C.        § 331(a)   and 333(a) (1).




                                    17
 Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 18 of 22 PageID: 18



                                Count Two

           (Introduction of Misbranded Medical Devices
  into Interstate Commerce, 21 U.S.C. § 331f a) and 333(a) (1))

             49.   The allegations contained in paragraphs 1 through

46 are realleged and incorporated herein as if set forth in

full.

             50.   On or about June 19,    2014,   in the District of New

Jersey and elsewhere,     defendant

                   OLYMPUS MEDICAL SYSTEMS CORPORATION

did introduce and deliver for introduction,         and cause the

introduction or delivery for introduction,         into interstate

commerce,   misbranded   (pursuant to 21 u.s.c.     § 352(t) (2))   medical

devices,    including a device shipped to a hospital in New Jersey,

which were misbranded due to OMsc’s failure to file with FDA

supplemental MDR5 relating to infections at clinique de Bercy.

            All in violation of 21 u.s.c.      § 331(a)   and 333(a) (1).




                                      18
 Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 19 of 22 PageID: 19



                              Count Three

           (Introduction of Misbranded Medical Devices
  into Interstate Commerce, 21 U.S.C. § 331(a) and 333(a) (1))

            51.   The allegations contained in paragraphs 1 through

46 are realleged and incorporated herein as if set forth in

full.

            52.   On or about July 22,    2014,   in the District of New

Jersey and elsewhere,    defendant

                  OLYMPUS MEDICAL SYSTEMS CORPORATION

did introduce and deliver for introduction, and cause the

introduction or delivery for introduction,        into interstate

commerce, misbranded    (pursuant to 21 U.S.C.     § 352(t) (2))   medical

devices,   including a device shipped to a hospital in New Jersey,

which were misbranded due to OMSC’s failure to file with FDA

MDR5 relating to infections at Kremlin Bicetre.

           All in violation of 21 u.s.C.      § 331(a)    and 333(a) (1).




                                     19
 Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 20 of 22 PageID: 20




                            FORFE I TUBE ALLEGAT ION

        1.   The allegations contained in all paragraphs of this

Information are hereby re—alleged and incorporated by reference

for the purpose of noticing forfeiture pursuant to Title 21,

United States Code,       Section 334 and Title 28,    United States

Code,    Section 2461.

        2.   The United States hereby gives notice to the defendant

that, upon conviction of the offenses charged in this

Information,       the government will seek forfeiture,      in accordance

with Title 21,      United States Code,    Section 334 and Title 28,

United States Code,       Section 2461(c),   of any and all medical

devices that were introduced into interstate commerce,            contrary

to the provisions of Title 21,        United States Code,     Section 331.

                         Substitute Assets Provision

        3.   If any of the property described above,         as a result of

any act or omission of the defendant:

             (a)    cannot be located upon the exercise of

                    due diligence;

             (b)    has been transferred or sold to,    or

                    deposited with,   a third party;

             (c)    has been placed beyond the jurisdiction

                    of the court;




                                      20
 Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 21 of 22 PageID: 21



              (U)   has been substantially diminished in

                    value;   or

              (e)   has been commingled with other property

                    which cannot be divided without

                    difficulty,

the United States of America will be entitled to forfeiture of

substitute property up to the value of $5 million for the

property described in the forfeiture allegations set forth

above,     pursuant to Title 21,   United States Code,   Section 853(p),

as incorporated by Title 28,       United States Code,   Section

2461 (c)




                                          RACHAEL A. HONIG      (]
                                          ATTORNEY FOR THE
                                          UNITED STATES ACTING UNDER
                                          AUTHORITY CONFERRED BY
                                          28 U.S.C. § 515




                                     21
              CASE NUMBER: 18-

    United States District Court
      District of New Jersey

      UNITED STATES OF AMERICA

                        V.


OLYMPUS MEDICAL SYSTEMS CORPORATION


         INFORMATION FOR
        21 U.S.C. § 331(a) and 333(a)(1)

            RACHAEL A. HONIG
   ATToRNEY FOR THE UNITED STATES ACTING UNDER
     AUTHORITY C0NFEFRRED BY 28 U.S.C.   515
               NEWARK, NEW JERSEY

                JACOB T. ELBERG
               R. DAVID WALK, JR.
            ASSISTANT U. S. ATToRNEYS
                 (973) 645-3987

                    USA-48AD 8
                     (Ed. 1/97)
                                                 Case 2:18-cr-00727-SRC Document 1 Filed 12/10/18 Page 22 of 22 PageID: 22
